UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 THERESA HARRISON,                                 :
                                                   :
                        Plaintiff,                 :
                                                   :         17cv6281
                -against-                          :
                                                   :         MEMORANDUM & ORDER
 THE PORT AUTHORITY OF NEW YORK                    :
 AND NEW JERSEY,                                   :
                                                   :
                        Defendant.
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Plaintiff Theresa Harrison brings this employment discrimination action under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) against

Defendant the Port Authority of New York and New Jersey (the “Port Authority”). Harrison

contends the Port Authority subjected her to a hostile work environment, denied her training

opportunities, and wrongfully terminated her employment on account of her race, gender, and

national origin. The Port Authority moves for summary judgment dismissing all claims. For the

following reasons, the Port Authority’s motion is granted in part and denied in part.

                                        BACKGROUND

I.     The Hiring Process

               Harrison is a black woman of Jamaican descent. (Def.’s Reply Statement to Pl.’s

Counter-Statement of Facts Pursuant to Rule 56.1, ECF No. 61 (“Def.’s Reply 56.1”), ¶ 141.) In

August 2016, Harrison started working as a temporary operations services supervisor (“FS-3”) in

the Aeronautical Operations Unit of Newark Liberty International Airport (“EWR”). (Pl.’s

Statement of Material Facts, ECF No. 57 (“Pl.’s 56.1”), ¶ 5.)
               At some point between August 19 and August 22, 2016, Harrison reported for

work and met with EWR’s Deputy Chief of Operations, Cameron Boyer, and its Chief of

Operations, George Martinez. According to Harrison, Boyer and Martinez asked for her resume

because they believed a male candidate had been selected to fill the FS-3 vacancy. (Pl.’s 56.1 ¶

159.) The Port Authority denies that either Boyer or Martinez stated they were expecting a male

candidate. (Def.’s Reply 56.1 ¶¶ 159, 164.)

II.    Harrison’s FS-3 Training

               FS-3s are responsible for maintaining airport safety by operating motor vehicles

on or near active runways. (Pl.’s 56.1 ¶ 12.) The Port Authority mandates that all FS-3s

undergo training to ensure compliance with Part 139 of the Code of Federal Regulations

(“C.F.R.”), which sets operational and safety standards for airports. (Pl.’s 56.1 ¶¶ 24–27.) The

Port Authority’s C.F.R. Part 139 training begins with “kiosk training” and “DR1 training.” (Pl.’s

56.1 ¶¶ 29–30.) Once completed, FS-3 trainees enter “DR2 training,” where they learn to safely

operate a motor vehicle around the airport over a four-to-six-week period. (Pl.’s 56.1 ¶¶ 31–33.)

DR2 training is comprised of: classroom training; an airfield tour; on-the-job training for a

minimum of four weeks, during which the trainee is accompanied by a DR2-certified employee

when driving on the airfield; a written test; an airfield map evaluation; and two “check rides”

(one during the day and another at night). (Pl.’s 56.1 ¶ 33.) FS-3 trainees must also complete

wildlife hazard management training, which includes firearms and pyrotechnics training. (Pl.’s

56.1 ¶ 40.) On completion of the required training, an FS-3 is qualified to operate a vehicle on

the airfield. (Pl.’s 56.1 ¶ 41.) The Port Authority offers qualified FS-3s additional education

opportunities based on seniority, including an “AAAE class” that provides case studies on




                                                 2
managing airfields in accord with Federal Aviation Administration regulations. (Pl.’s 56.1 ¶ 42.)

FS-3s are not required to take the AAAE class. (Pl.’s 56.1 ¶ 42.)

               By August 29, 2016, Harrison completed kiosk training, DR1 training, and the

DR2 classroom training and airfield tour. She then commenced her on-the-job DR2 training.

(Pl.’s 56.1 ¶¶ 72–74.) Over the next several weeks, however, the certified employees who

conducted Harrison’s on-the-job training observed and reported deficiencies in her progress. On

September 9, 2016, one of Harrison’s trainers informed Boyer and Martinez that Harrison was

“unaware of surrounding aircraft[],” “unable to identify various taxiways,” and “often fail[ed] to

. . . recognize the location of aircraft[].” (Pl.’s 56.1 ¶ 76.) One week later, that same trainer

observed that Harrison’s “radio transmissions ha[d] improved but [she] still show[ed] some

nervousness” and “ha[d] some difficulty traveling in the taxiway system and paying attention to

the radio and recognizing location of aircraft[].” (Pl.’s 56.1 ¶ 77.) On September 22, 2016, a

different trainer emailed Boyer and Martinez stating, in part, that Harrison struggled with her

situational awareness. (Pl.’s 56.1 ¶ 78.) And two days later, a third trainer informed Martinez

that Harrison needed to improve her situational awareness, especially at night. (Pl.’s 56.1 ¶ 79.)

               Despite these difficulties, on September 27, 2016, Martinez added Harrison’s

name to a list of employees eligible for the AAAE class being offered in mid-October. (Pl.’s

56.1 ¶ 80.) But Harrison’s training woes continued. On October 3, 2016, one of Harrison’s

trainers informed Boyer and Martinez that she “still ha[d] some difficulty traveling in the

taxiway system and paying attention to the radio, and recognizing the location of aircraft[].”

(Pl.’s 56.1 ¶ 81.) Two days later, Boyer administered a “pre-check” ride to Harrison, during

which she allegedly struggled to identify taxiways and types of aircraft. (Pl.’s 56.1 ¶ 84; Decl. of

Cheryl Alterman in Supp. of Mot. for Summ. J., ECF No. 49 (“Alterman Decl.”), Exs. WW,



                                                  3
XX.) That same day, Boyer also administered a practice map test on which Harrison allegedly

failed to identify at least three taxiways. (Alterman Decl., Ex. NN ¶ 36.) Boyer graded the map

test using a game of “hangman.” That is, he drew different pieces of the hangman to denote

incorrect answers on the map. (Pl.’s 56.1 ¶ 101; Alterman Decl., Ex. III.) The Port Authority

used the game to grade its employees’ map tests at EWR both before and during Harrison’s

employment. (Pl.’s 56.1 ¶ 101.)

               On October 14, 2016, the Port Authority initiated internal discussions about

terminating Harrison’s employment. (Pl.’s 56.1 ¶ 88.) And on October 17, 2016, EWR’s

Operations Manager, James Munday, directed EWR’s Senior Business Manager, Lorraine

Monetti, to remove Harrison’s name from the list of AAAE class attendees. (Pl.’s 56.1 ¶ 90;

Alterman Decl., Ex. AAA.) Munday also directed Monetti to add Andrew Sewell—a black male

FS-3 hired only three days earlier—to the AAAE list. (Pl.’s 56.1 ¶ 90; Alterman Decl., Ex.

AAA.; Def.’s Reply 56.1 ¶ 256.) According to the Port Authority, these decisions flowed from

Harrison’s insufficient progress after nearly seven weeks of on-the-job DR2 training. (See

Def.’s Statement of Undisputed Facts Pursuant to Rule 56.1, ECF No. 48 (“Def.’s 56.1”), ¶ 89.)

Harrison, however, claims that emails exchanged between Munday and other Port Authority

employees in mid-October 2016 evince discriminatory animus. (See Pl.’s 56.1 ¶¶ 258–64.)

These emails indicate that some Port Authority employees felt uncomfortable removing Harrison

from the AAAE class and terminating her employment. One employee suggested that the Port

Authority “should be showing that [it] did EVERYTHING to help [its] employees[’] success”

and that “[w]ashing some one [sic] out this early without providing 139 training as we are to

others with less time is problematic.” (Decl. of Lisa Alexis Jones, ECF No. 58 (“Jones Decl.”),

Ex. 13). Another employee wondered whether “it ever occurred where [the Port Authority]



                                                4
 extended the training period for a new hire beyond the typical[] 4 to 6 weeks.” (Jones Decl., Ex.

 14). In light of these concerns, the Port Authority did not terminate Harrison in October 2016.

 But the Port Authority adhered to its decision to not allow Harrison to attend the AAAE class.

 (Pl.’s 56.1 ¶¶ 90–91.)

                Harrison continued her training, and on November 2 and 3, 2016, she passed her

 DR2 check rides. (Pl.’s 56.1 ¶¶ 93, 95.) Thus, as of November 3, 2016, Harrison was a DR2-

 certified driver and qualified to complete all of her responsibilities as an FS-3 at EWR.1 (Pl.’s

 56.1 ¶ 96.)

III.    The Camera Incident

                After receiving her DR2 certification, Harrison brought her camera to work to

 assist in preparing required reports. (Def.’s Reply 56.1 ¶ 288.) Harrison’s supervisor, Marcus

 Stanford, reprimanded Harrison for using her camera instead of a Port Authority-issued camera.

 (Def.’s Reply 56.1 ¶ 289.) According to Harrison, Stanford asked Harrison whether she felt

 harassed by his rebuke and noted that women are “notorious” for complaining about harassment.

 (Pl.’s 56.1 ¶ 292.) The Port Authority admits that Stanford instructed Harrison to use a Port

 Authority-issued camera, but it denies that Stanford made any statements about harassment.

 (Def.’s Reply, ¶¶ 289, 292–94.)

IV.     The Runway Incursion, Harrison’s Termination, and Sewell’s Incursion

                On the morning of December 22, 2016, Harrison drove EWR’s wildlife patrol

 truck onto the airfield to conduct routine wildlife patrol. (Pl.’s 56.1 ¶ 114.) At roughly 7:07

 a.m., an alarm sounded indicating an unauthorized incursion on an active runway. (Pl.’s 56.1

 ¶ 120.) Because of the incursion, an aircraft aborted its landing to avoid a collision with the



 1
        Harrison completed her firearms and pyrotechnical training on October 12, 2016. (Pl’s 56.1 ¶ 86.)

                                                       5
incurring vehicle. (Pl.’s 56.1 ¶ 124.) The Port Authority investigated and—based on radar,

video footage, and eyewitness accounts—concluded that Harrison committed the incursion while

driving the wildlife patrol truck. (Pl.’s 56.1 ¶¶ 132, 138.) The Port Authority terminated

Harrison’s employment the following day. (Pl.’s 56.1 ¶ 138.) Although the Port Authority

contends it terminated Harrison because of the incursion and her earlier training deficiencies, she

maintains the Port Authority’s investigation was rushed and that the true reason for her

termination was unlawful discrimination. (Pl.’s 56.1 ¶¶ 138–39.) Indeed, Harrison claims it is

unclear whether she committed the runway incursion given the presence of other vehicles on the

airfield that morning. (Pl.’s 56.1 ¶ 132.)

               Notably, in February 2017, Sewell committed a runway incursion when escorting

a team of snow removal vehicles across the airfield during a snowstorm. (Pl.’s 56.1 ¶ 134.) The

incursion caused one plane to abort its takeoff and another to abort its landing. (Jones Decl.,

Exs. 29, 30.) The Port Authority did not terminate Sewell following his incursion. (Def.’s Reply

56.1 ¶ 412.)

                                             DISCUSSION

I.     Legal Standard

               Summary judgment is proper only where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“Where the record taken as a whole could not lead a rational trier of fact to find for the

nonmoving party, there is no genuine issue for trial.” Baez v. JetBlue Airways Corp., 793 F.3d

269, 274 (2d Cir. 2015) (quotation marks omitted). This Court is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”




                                                 6
Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ., 444 F.3d 158, 162 (2d Cir. 2006) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

                “The party seeking summary judgment bears the burden of establishing that no

genuine issue of material fact exists . . . .” Rodriguez v. City of New York, 72 F.3d 1051, 1060–

61 (2d Cir. 1995). If the moving party meets its burden, “the adverse party must set forth

specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (citation

and quotation marks omitted); Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “A party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment,” as “conclusory allegations or denials cannot by themselves create a

genuine issue of material fact where none would otherwise exist.” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (citation and alterations omitted). “In determining whether a genuine

issue of material fact exists, a court must resolve all ambiguities and draw all reasonable

inferences against the moving party.” Flanigan v. Gen. Elec. Co., 242 F.3d 78, 83 (2d Cir.

2001).

II.      Race, Gender, and National Origin Discrimination, and Wrongful Termination

                To begin, Harrison contends that the Port Authority discriminated against her on

the basis of her race, gender, and national origin and wrongfully terminated her employment in

violation of Title VII. Her claim is assessed under the burden-shifting framework established by

the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See also Walsh

v. N.Y.C. Hous. Auth., 828 F.3d 70, 74–75 (2d Cir. 2016). Under that framework, the plaintiff

bears the initial burden of establishing a prima facie case of discrimination. Delaney v. Bank of

Am. Corp, 766 F.3d 163, 168 (2d Cir. 2014) (per curiam). To meet her burden, the plaintiff must

demonstrate that: (1) she is a member of a protected class; (2) she was qualified for the job for



                                                 7
which she applied; (3) she suffered an adverse employment action; and (4) the circumstances of

the adverse action raise an inference of discrimination. See Weinstock v. Columbia Univ., 224

F.3d 33, 42 (2d Cir. 2000).

               If the plaintiff makes that initial showing, the burden of production shifts to the

employer to demonstrate a legitimate, non-discriminatory reason for the adverse employment

action. Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001). And “[i]f the

employer does so, the burden then shifts back to the plaintiff to show that the employer’s

explanation is a pretext for . . . discrimination.” Kirkland v. Cablevision Sys., 760 F.3d 223, 225

(2d Cir. 2014) (per curiam). The plaintiff’s “admissible evidence must show circumstances that

would be sufficient to permit a rational finder of fact to infer that the [employer’s] employment

decision was more likely than not based in whole or in part on discrimination.” Terry v.

Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (quotation marks omitted).

           A. Harrison’s Prima Facie Case

                   i. Protected Class

               The Port Authority concedes that Harrison is a member of a protected class; she is

a black woman of Jamaican descent. (Mem. of Law in Supp. of Def.’s Mot. for Summ. J., ECF

No. 50 (“Def.’s SJ Mot.”), at 3.)

                   ii. Qualifications

               The Port Authority avers that Harrison was not qualified for the FS-3 position

because she consistently failed to demonstrate the situational awareness needed to operate a

vehicle on the airfield. To bolster its argument, the Port Authority points to Harrison’s struggles

during on-the-job DR2 training, including the accumulation of unsatisfactory progress reports

received from Harrison’s trainers.



                                                 8
               An employee is “qualified” under the McDonnell Douglas framework if she

makes the “minimal showing” that “she possesses the basic skills necessary for performance of

[the] job.” Gregory v. Daly, 243 F.3d 687, 696 (2d Cir. 2001) (alteration in original) (emphasis

removed) (quotation marks omitted); see also Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d

87, 91–92 (2d. Cir. 2001). The parties agree that Harrison’s resume reflected prior supervisory

experience at other airports and knowledge of C.F.R. Part 139. (Pl.’s 56.1 ¶ 69.) The Port

Authority reviewed Harrison’s credentials and ultimately hired her. And where “the employer

has . . . hired the employee, the inference of minimal qualification is not difficult to draw.”

Slattery, 248 F.3d at 92. Notably, once hired, Harrison quickly completed her kiosk training,

DR1 training, and DR2 classroom training and airfield tour. (Pl.’s 56.1 ¶¶ 72–74.) Although

Harrison needed more than the four to six weeks that the Port Authority deems appropriate for

FS-3s to complete DR2 training, she eventually completed her check rides. Therefore—as the

Port Authority concedes—by “November 3, 2016, [Harrison] was a DR2-certified driver, and . . .

qualified to complete all of the duties and responsibilities required of her as an FS-3 at EWR.”

(Def’s 56.1 ¶ 96.) Harrison’s ability to complete her required training is sufficient to

demonstrate her qualifications at this stage. See Brown v. CSX Transp. Inc., 155 F. Supp. 3d

265, 270 (W.D.N.Y. 2016) (finding issues of material fact as to plaintiff’s qualifications where

plaintiff completed training).

                  iii. Adverse Employment Action

               Turning to the third prong of her prima facie case, Harrison contends that the Port

Authority subjected her to two adverse employment actions: (1) denial of training opportunities,

as illustrated by her removal from the AAAE class in October 2016, and (2) her termination in

December 2016.



                                                  9
               “Denial of training can constitute an adverse employment action where it ‘bear[s]

on either plaintiff’s opportunities for professional growth and career advancement or directly on

plaintiff’s compensation.’” Hill v. Rayboy-Brauestein, 467 F. Supp. 2d 336, 352 (S.D.N.Y.

2006) (alteration in original) (quoting Nakis v. Potter, 2004 WL 2903718, at *20 (S.D.N.Y. Dec.

15, 2004). However, “[w]hen an employee cannot show material harm from a denial of training,

such as a failure to promote or a loss of career advancement opportunities, there is no adverse

employment action.” Hill, 467 F. Supp. 2d at 352; see, e.g., Moore v. Metro. Transp. Auth., 999

F. Supp. 2d 482, 499 (S.D.N.Y. 2013) (“The denial of professional training opportunities may

constitute an adverse employment action, but only where an employee can show material harm

from the denial . . . .” (quotation marks omitted)); Trachtenberg v. Dep’t of Educ. of N.Y.C., 937

F. Supp. 2d 460, 468 (S.D.N.Y. 2013) (same); Novak v. Waterfront Comm’n of N.Y. Harbor,

928 F. Supp. 2d 723, 731 (S.D.N.Y. 2013) (same).

               The Port Authority’s removal of Harrison from the AAAE training class is not an

adverse employment action. Although Harrison observes that the Port Authority replaced her

with Sewell—an employee with less seniority—she fails to explain how that decision resulted in

material harm. The record is clear that the AAAE training class is distinct from the Port

Authority’s mandatory FS-3 training curriculum. (Pl.’s 56.1 ¶ 42.) Moreover, Harrison does not

dispute that even after her removal from the attendee list, she continued her on-the-job DR2

training. (Pl.’s 56.1 ¶ 93.) By the time Harrison obtained her certification, she had received over

nine weeks of training—more than the four to six weeks typically needed by FS-3 trainees.

(Def.’s Reply 56.1 ¶ 284.) Harrison’s contention that the Port Authority refused to train her is

therefore plainly belied by the record. Accordingly, the failure to train claim is dismissed.




                                                10
                However, the Port Authority concedes that Harrison’s termination in December

2016 is an adverse employment action. (Def.’s SJ Mot., at 3.) Therefore, this Court examines

whether the circumstances surrounding her termination raise an inference of discrimination.

                   iv. Inference of Discrimination

                Harrison proceeds under a “disparate treatment” theory in arguing that her

termination occurred under circumstances raising a discriminatory inference. Indeed, “[a]

plaintiff may raise such an inference by showing that the employer . . . treated [her] less

favorably than a similarly situated employee outside [her] protected group.” Graham v. Long

Island R.R., 230 F.3d 34, 39 (2d Cir. 2000). The plaintiff must “show she was ‘similarly situated

in all material respects’ to the individuals with whom she seeks to compare herself.” Graham,

230 F.3d at 39 (quoting Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 64 (2d Cir. 1997)).

To satisfy the “‘all material respects’ standard for being similarly situated, a plaintiff must show

that her co-employees were subject to the same performance evaluation and discipline

standards.” Graham, 230 F.3d at 40 (quoting Norville v. Staten Island Univ. Hosp., 196 F.3d 89,

96 (2d Cir. 1999)). The comparator “who went undisciplined [must have also] engaged in

comparable conduct.” Graham, 230 F.3d at 40; see also Mazzella v. RCA Glob. Commc’ns,

Inc., 642 F. Supp. 1531, 1547 (S.D.N.Y. 1986) (“Rather, in order to be similarly situated, other

employees must have . . . engaged in conduct similar to the plaintiff’s, without such

differentiating or mitigating circumstances that would distinguish their conduct or the

appropriate discipline for it.”).

                “Whether two employees are similarly situated ordinally presents a question of

fact for the jury.” Graham, 230 F.3d at 39. “But this rule is not absolute and ‘a court can

properly grant summary judgment where it is clear that no reasonable jury could find the



                                                 11
similarly situated prong met.’” Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 790–91 (2d

Cir. 2007) (quoting Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 n.2 (2d Cir.

2001)). Stated differently, “[w]hen a plaintiff’s misconduct is objectively more serious than that

of a proposed comparator, differential treatment by the employer does not create an issue of fact

that will defeat a motion for summary judgment.” Conway v. Microsoft Corp., 414 F. Supp. 2d

450, 464 (S.D.N.Y. 2006); see also Tomasino v. Mount Sinai Med. Ctr. & Hosp., 2003 WL

1193726, at *14 (S.D.N.Y. Mar. 13, 2003) (granting summary judgment where alleged

comparators did not commit “the most serious of the infractions for which [plaintiff] was

discharged”).

                Here, Harrison claims Sewell—a male FS-3—is a comparator. Sewell, like

Harrison, experienced a lapse in situational awareness and committed a runway incursion.

Unlike Harrison, however, Sewell was not terminated. To justify the different employment

outcomes, the Port Authority highlights distinctions in the circumstances surrounding Sewell and

Harrison’s incursions. These purported distinctions include that: (1) Sewell’s incursion occurred

during a snow emergency, whereas Harrison’s incursion allegedly occurred on a clear day; (2)

Sewell admitted that he lost his situational awareness during the incident, whereas Harrison

continues to deny—or is still unsure—that she committed the incursion; and (3) Sewell, unlike

Harrison, had no prior documented training deficiencies. (Def.’s 56.1 ¶¶ 134–35.) Harrison

counters that: (1) Sewell incurred because he made a wrong turn, and the snow would not make

someone turn in the wrong direction; (2) Harrison wrote a letter apologizing if she, in fact,

committed the incursion; and (3) Sewell barely passed his written DR2 examination, while

Harrison obtained a perfect score. (Pl.’s 56.1 ¶¶ 134–35.)




                                                12
                 Having waded through the parties’ disagreements, this Court concludes that

Sewell’s status as a comparator is an issue best left for a jury. Notably, the Port Authority

acknowledges that runway incursions are some “of the most critical safety issues at any airport

because of the potential for a collision . . . [and] a catastrophic loss of life.” (Def.’s 56.1 ¶ 46.)

And Sewell’s incursion caused one plane to abort its landing and another to abort its takeoff.

(Jones Decl., Exs. 29, 30.) To be sure, this Court is mindful of the purported mitigating factors

surrounding Sewell’s incursion, especially the Port Authority’s contention that Sewell incurred

during a snowstorm. However, drawing all reasonable inferences in Harrison’s favor, this Court

is unable to determine that Harrison’s incursion was “objectively more serious” than Sewell’s.2

Conway, 414 F. Supp. 2d at 464; see also Vaughn v. Empire City Casino at Yonkers Raceway,

2017 WL 3017503, at *18 (S.D.N.Y. July 14, 2017) (concluding that the “mitigating

circumstances” offered by defendants did “not establish, as a matter of law, that [the comparator]

and [p]laintiff [were] not similarly situated”). Accordingly, Harrison has established a prima

facie case for wrongful termination.

             B. Non-Discriminatory Reasons and Pretext

                 Since Harrison has met her initial burden, the Port Authority must “articulat[e] a

legitimate, [non-discriminatory] reason for the conduct.” Morris v. Temco Serv. Indus., Inc.,

2011 WL 6761075, at *3 (S.D.N.Y. Dec. 13, 2011) (quotation marks omitted). This “burden . . .

is light,” as “[t]he employer need not persuade the court that it was motivated by the reason it

provides; rather, it must simply articulate an explanation that, if true, would connote lawful




2
         The Port Authority also contends that Harrison overlooks a similarly-situated male FS-3, Ankit
Ramchandani, who was fired following a runway incursion. This argument is meritless. Indeed, the Port Authority
glosses over a critical distinction between Ramchandani’s incursion and those committed by Harrison and Sewell:
Ramchandani’s incursion occurred after he “consciously turned off his vehicle’s radio communication . . . and drove
around the airfield while listening to music on his iPod.” (Def.’s 56.1 ¶ 136 (emphasis added).)

                                                        13
behavior.” Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 52 (2d Cir. 1998). Indeed, “[i]t is

not a court’s role to second-guess an employer’s personnel decisions, even if foolish, so long as

they are non-discriminatory.” Hyek v. Field Support Servs., 702 F. Supp. 2d 84, 93 (E.D.N.Y.

2010). If the defendant meets this burden, “the plaintiff must then produce evidence and carry

the burden of persuasion that the proffered reason is a pretext.” McBride v. BIC Consumer

Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009) (quotation marks omitted). Poor performance is

an adequate reason for termination. See, e.g., Wright v. N.Y.C. Off-Track Betting Corp., 2008

WL 762196, at *4 (S.D.N.Y. Mar. 24, 2008). Here, the Port Authority contends that Harrison

exhibited training deficiencies and committed a runway incursion. The burden thus shifts back

to Harrison to show that the Port Authority’s reason is mere pretext and discrimination was the

underlying motivator for her termination.

               As part of her evidence of pretext, Harrison again points to the Port Authority’s

refusal to terminate Sewell following his incursion. “A showing that [a] similarly situated

employee[] belonging to a different [protected] group received more favorable treatment can also

serve as evidence that the employer’s proffered legitimate, non-discriminatory reason for the

adverse job action was a pretext for . . . discrimination.” Graham, 230 F.3d at 43; Gorzynski v.

JetBlue Airways Corp., 596 F.3d 93, 108 (2d Cir. 2010) (“[T]he fact that other younger

employees were not disciplined for violating numerous policies is both prima facie evidence of

discrimination (i.e., it suggests that [plaintiff] may have been treated differently from similarly

situated co-workers), and evidence that the reasons given by [defendant] for firing [plaintiff]

were pretextual.”). This Court has already found a material dispute of fact as to whether Sewell

is Harrison’s comparator. Thus, Harrison has carried her burden in defeating the Port

Authority’s motion for summary judgment as to her wrongful termination claim.



                                                 14
III.   Hostile Work Environment

               Finally, the Port Authority moves for summary judgment on Harrison’s hostile

work environment claim. “[T]he standard for establishing a hostile work environment is

high.” Terry, 336 F.3d at 148. “In order to establish a hostile work environment claim under

Title VII, a plaintiff must produce enough evidence to show that the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter

the conditions of the victim’s employment and create an abusive working environment.”

Gorzynski, 596 F.3d at 102 (quotation marks omitted). The conduct must be both “objectively

severe and pervasive . . . [to] a reasonable person” and “subjectively . . . hostile or abusive [to the

plaintiff].” Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007) (per curiam) (quotation marks

omitted). “Generally, unless an incident of harassment is sufficiently severe, incidents must be

more than episodic; they must be sufficiently continuous and concerted in order to be deemed

pervasive.” Gorzynski, 596 F.3d at 102 (quotation marks omitted); see also Aulicino v. N.Y.C

Dep’t of Homeless Servs., 580 F.3d 73, 83 (2d Cir. 2009) (“For racist comments, slurs, and jokes

to constitute a hostile work environment . . . there must be more than a few isolated incidents of

racial enmity.” (quotation marks omitted)).

               Harrison fails to support her hostile work environment claim. Harrison alleges

three instances of workplace harassment predicated on her sex and race: (1) Boyer and

Martinez’s alleged expectation that a man was chosen to fill the vacant FS-3 position at EWR;

(2) Boyer’s use of the hangman game to grade Harrison’s practice map test and his alleged habit

of referencing Harrison with whistles, head nods, and the word “you”; and (3) Stanford’s

reprimand of Harrison for bringing her personal camera to work. Even assuming that Boyer and

Martinez were, in fact, expecting a male candidate to fill the FS-3 vacancy, there is no evidence



                                                  15
indicating that their expectation constitutes “objectively pervasive” harassment. The same is true

of Stanford’s alleged comments when questioning Harrison about her camera. And while

Boyer’s use of the hangman game to grade Harrison’s map test was arguably in poor taste,

“courts in the Second Circuit require a more pervasive and relentless pattern of behavior” than

one or two isolated instances of insensitive conduct. Morrison v. United Parcel Serv., Inc., 2019

WL 109401, at *3 (S.D.N.Y. Jan. 4, 2019). Moreover, Harrison fails to explain why the game is

objectively discriminatory. Accordingly, her hostile work environment claim under Title VII is

dismissed.

                                         CONCLUSION

               For the foregoing reasons, the Port Authority’s motion for summary judgment is

granted in part and denied in part. Harrison’s claim for discrimination based on the Port

Authority’s alleged failure to train her is dismissed, as is her hostile work environment claim.

However, Harrison’s claim for wrongful termination may proceed. The parties shall submit a

joint pre-trial order by May 8, 2020 and appear for a final pre-trial conference on May 14, 2020

at 11:30 a.m. The Clerk of Court is directed to terminate the motion pending at ECF No. 47.

Dated: March 13, 2020
       New York, New York




                                                16
